Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        IN ADMIRALTY

  GREAT LAKES INSURANCE SE,

         Plaintiff,
                                                                 CASE NO.
  vs.

  SARL JFL, FI,

         Defendants.
                                                     /

                       COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW the Plaintiff, GREAT LAKES INSURANCE SE, by and through its

  undersigned attorneys, and for its Complaint seeking this Court’s Declaratory Judgment as to the

  coverage afforded under a policy of marine insurance, and further thereto would respectfully state

  as follows:


                                   JURISDICTION AND VENUE

         1.       This is an action for declaratory relief pursuant to Title 28 of the United States

  Code, § 2201 et seq, in that a present controversy exists between the parties hereto in which the

  Plaintiff asks this Court to adjudicate and determine the rights of the parties to a contract of marine

  insurance which is in dispute.

         2.       Venue lies within the Southern District of Florida as this cause arises out of a policy

  of marine insurance delivered by Plaintiff to the Assured’s insurance agent, Atlass Insurance

  Group of Florida Inc., located at 1300 SE 17th Street, Suite 220, in Fort Lauderdale, Florida 33316,




                                                    1
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 2 of 13



  and because the policy contains a valid and enforceable forum selection clause establishing

  jurisdiction where the Assured’s insurance agent resides.

         3.      This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

  Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28 of the United

  States Code, sec. 1333.

         4.      Plaintiff, GREAT LAKES INSURANCE SE, (hereinafter “GREAT LAKES”) is a

  corporation organized and existing under the laws of the United Kingdom, with its office and

  principal place of business located in the United Kingdom, in the City of London.

         5.      Upon information and belief, the Defendant SARL JFL, FI, is a corporation

  organized and existing under the laws of France, with its principal place of business located in

  France, in the city of La Couronne.

                                        FACTUAL ALLEGATIONS

         6.      On or about March 17, 2019, Defendant submitted to the Plaintiff, via Defendant’s

  agent, an application for a policy of marine insurance. Such a submission was a routine aspect of

  the Plaintiff’s procedure for considering whether to agree to provide insurance coverage.

         7.      A true and correct copy of the said application (including a five-page Application

  Form, two-page Hurricane Questionnaire/Plan, a one-page Paid Crew Supplementary Sheet, and

  a one-page Captain Charter Supplementary Sheet) completed and signed by Defendant, and

  submitted to Plaintiff on or about March 17, 2019 by and on behalf of the Defendant by its agent

  is attached hereto as Exhibit 1.

         8.      The application states that the beneficial owner of the vessel is Jean Francois Vieira

  Da Silva. See Ex. 1, p. 1.

                                                   2
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 3 of 13



          9.      On or about March 19, 2019, Plaintiff GREAT LAKES, in exchange for good and

  valuable consideration issued to the Defendant named herein its Marine Insurance Policy No.

  CSRYP/174554, affording Hull & Machinery coverage in the amount of $1,800,000.00 and Third-

  Party Liability coverage in the amount of $5,000,000.00 for a period of one (1) year commencing

  on March 19, 2019, on the 2017 64 ft Lagoon vessel named “PLAYTIME” which was owned by

  the said Defendant.

          10.     A true and correct copy of the Policy Schedule and the policy language for

  Plaintiff’s Policy No. CSRYP/174554 is attached hereto as Exhibit 2.

          11.     Plaintiff agreed to issue its Policy No. CSRYP/174554 based upon the

  representations set forth in, and the material information disclosed in, the application attached

  hereto at Ex. 1.

          12.     Plaintiff agreed to issue its Policy No. CSRYP/174554 based upon Defendant’s

  representation in the application that the vessel would be located at 82 Nurni Drive in Fort

  Lauderdale, Florida 33301, between July 1st and November 1st. See Ex. 1, pp’s. 2, 6.

          13.     Plaintiff agreed to issue its Policy No. CSRYP/174554 based upon Defendant’s

  warranty contained in the Hurricane Questionnaire/Plan (hereinafter “the Hurricane Plan”) that,

  in the event of a named windstorm, the vessel would be secured, either ashore or afloat in a

  hurricane hole, at the same location at 82 Nurni Drive in Fort Lauderdale, Florida 33301. See Ex.

  1, pp.’s 6-7.

          14.     On or around September 1, 2019, during the period of Plaintiff’s Policy No.

  CSRYP/174554, the 2017 64 ft Lagoon vessel which was owned by the said Defendant was

  involved in an incident in which it has been alleged that certain damage was sustained by the vessel

                                                   3
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 4 of 13



  as a result of Hurricane Dorian while it was moored at The Jib Room, at 700 Bay St, in Marsh

  Harbour, Bahamas.

          15.     Upon receipt of the first notice of the September 1, 2019 loss described herein,

  Plaintiff caused an investigation to be made into the facts and circumstances surrounding the said

  incident.

          16.     The said investigation established that the Defendant had not complied with the

  Hurricane Plan. See Ex. 1, pp.’s 6-7.

          17.     The said investigation established that the Defendant misrepresented material facts

  on his application for the policy of marine insurance.

          18.     The said investigation established that someone other than the sole approved named

  operator had operated the scheduled vessel during the policy period.

                                    FIRST CAUSE OF ACTION
                              (Breach of the Hurricane Plan Warranty)

          19.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 18 as if set forth fully herein.

          20.     The Hurricane Plan states in pertinent part:

          WARNING:

          It is hereby warranted that in the event of a named or numbered storm
          warning or advisory issued by any competent local authority, I/we will
          secure the above vessel and/or its equipment in accordance with the
          representations stated above including, but not limited to, the removal and
          storage of Bimini and dodgers, top canvas, removable enclosures, loose
          upholstery, cushions, roller furling headsails, sails, outriggers and antennas,
          life rafts, hard or rubber tenders.

          I declare that the particulars and answers contained in this form are correct
          and complete in every respect. I agree that this declaration and warranty
          shall be incorporated in its entirety into any relevant policy of insurance.
                                                    4
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 5 of 13




          21.     The post-incident investigation carried out by the Plaintiff established that the

  Defendant failed to comply with the Hurricane Plan warranty in that the vessel was not secured

  either ashore or afloat in a hurricane hole at the designated location of 82 Nurni Drive in Fort

  Lauderdale, Florida 33301 prior to and during the passage of Hurricane Dorian, but was instead

  moored afloat in the Bahamas.

          22.     Defendant was therefore in direct violation of the said express warranty set forth in

  Plaintiff’s policy of marine insurance.

          23.     Defendant’s breach of the warranty set forth in the Plaintiff’s policy of marine

  insurance permits the Plaintiff to avoid liability for the costs of repairing or replacing the vessel as

  a result of the incident on September 1, 2019.

          24.     Notwithstanding the said breach of an express warranty and the lack of any

  coverage under the Plaintiff’s policy of marine insurance, Defendant SARL JFL, FI has made

  demand upon Plaintiff for payment of an amount equal to the full amount necessary to effect

  repairs to, or to replace, the vessel insured under the said terms of the said policy of marine

  insurance.

          25.     As a result of the breach of an express warranty and the aforesaid lack of coverage

  under the terms of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks

  this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy No.

  CSRYP/174554. Until such time as the Plaintiff is able to have its rights and responsibilities under

  the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect

  to its responsibilities and obligations under the terms of the said policy.



                                                     5
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 6 of 13



          26.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

  the facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                SECOND CAUSE OF ACTION
                    (Misrepresentation of Material Facts as to Vessel Location)

          27.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 18 as if set forth fully herein.

          28.     Plaintiff’s policy states in pertinent part:

                                 9. General Conditions and Warranties
                                                 *****
                  l) This contract is null and void in the event of non-disclosure or
                  misrepresentation of a fact or circumstances material to our
                  acceptance or continuance of this insurance. No action or inaction
                  by us shall be deemed a waiver of this provision.

          29.     The Defendant breached the provisions of Plaintiff’s policy of marine insurance set

  forth above by misrepresenting or failing to disclose facts which were material to Plaintiff’s

  decision to accept the risk of insuring the vessel.

          30.     The Defendant misrepresented and/or failed to disclose material facts concerning

  the location of the vessel between July 1st and November 1st, in that Defendant had represented in

  the application that the vessel would be located ashore at 82 Nurni Drive in Fort Lauderdale,

  Florida 33301, between July 1st and November 1st. See Ex. 1, pp.’s 2, 6.

          31.     Had the Defendant disclosed the material facts herein, that the vessel would in fact

  be moored in the Bahamas between July 1st and November 1st, the Plaintiff would not have agreed

                                                      6
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 7 of 13



  to ensure the vessel and/or would not have agreed to issue Policy No. CSRYP/174554, would have

  charged a higher premium, or would have altered the terms of the policy to call for the application

  of English law and practice to any and all disputes arising under the policy.

         32.     Defendant’s misrepresentation and/or failure to disclose materials facts constitutes

  a breach of the duties imposed on an assured by the express terms of the policy and under

  applicable principles of federal admiralty law.

         33.     Due to Defendant’s misrepresentation of material facts at time it applied for the

  policy of marine insurance, Policy No. CSRYP/174554 is void from its inception.

         34.     Notwithstanding the Defendant’s misrepresentation of material facts at the time it

  applied for the policy of marine insurance, Defendant SARL JFL, FI has made demand upon

  Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or to

  replace, the Vessel insured under the said terms of the said policy of marine insurance.

         35.     As a result of the aforesaid misrepresentation of material facts at the time the

  Defendant applied for the policy of marine insurance, Plaintiff has sustained actual prejudice and

  seeks this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy

  No. CSRYP/174554. Until such time as the Plaintiff is able to have its rights and responsibilities

  under the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with

  respect to its responsibilities and obligations under the terms of the said policy.

         36.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the aforesaid misrepresentation of material

  facts at the time the Defendant applied for the policy of marine insurance, a real and justiciable

  issue exists with respect to the existence of valuable rights under the terms of the policies of marine

                                                    7
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 8 of 13



  insurance, and a bona fide, actual and present dispute exists calling for this Court’s Declaratory

  Judgment.


                                     THIRD CAUSE OF ACTION
                          (Misrepresentation of Material Facts as to Prior Loss)

          37.        Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 18 as if set forth fully herein.

          38.        Plaintiff’s policy states in pertinent part:

                                     9. General Conditions and Warranties

                                                      *****

                     l) This contract is null and void in the event of non-disclosure or
                     misrepresentation of a fact or circumstances material to our
                     acceptance or continuance of this insurance. No action or inaction
                     by us shall be deemed a waiver of this provision.

          39.        The Defendant breached the provisions of Plaintiff’s policy of marine insurance set

  forth above by misrepresenting or failing to disclose facts which were material to Plaintiff’s

  decision to accept the risk of insuring the vessel.

          40.        In response to the question, “Have you been involved in a loss in the last 10 years

  (insured or not)? If YES, please provide details and amount paid” the Defendant answered “NO.”

  See Ex. 1, p. 3.

          41.        In the course of investigating the claim referenced herein, Plaintiff learned that

  another vessel owned by the Defendant had been struck by lightning in or around August or

  September 2016.




                                                         8
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 9 of 13



         42.     The Defendant misrepresented and/or failed to disclose material facts concerning a

  prior loss to another vessel owned by the Defendant, in which that vessel had been struck by

  lightning in or around August or September 2016.

         43.     Had the Defendant disclosed the material facts herein, that another vessel owned

  by the Defendant had been struck by lightning in or around August or September 2016, the Plaintiff

  would not have agreed to ensure the vessel and/or would not have agreed to issue Policy No.

  CSRYP/174554 or would have charged a higher premium.

         44.     Defendant’s misrepresentation and/or failure to disclose materials facts constitutes

  a breach of the duties imposed on an assured by the express terms of the policy and under

  applicable principles of federal admiralty law.

         45.     Due to Defendant’s misrepresentation of material facts at time it applied for the

  policy of marine insurance, Policy No. CSRYP/174554 is void from its inception.

         46.     Notwithstanding the Defendant’s misrepresentation of material facts at the time it

  applied for the policy of marine insurance, Defendant SARL JFL, FI has made demand upon

  Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or to

  replace, the Vessel insured under the said terms of the said policy of marine insurance.

         47.     As a result of the aforesaid misrepresentation of material facts at the time the

  Defendant applied for the policy of marine insurance, Plaintiff has sustained actual prejudice and

  seeks this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy

  No. CSRYP/174554. Until such time as the Plaintiff is able to have its rights and responsibilities

  under the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with

  respect to its responsibilities and obligations under the terms of the said policy.

                                                    9
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 10 of 13



           48.      As a result of the Defendant’s demands for payment under the terms of the policy

   of marine insurance attached hereto, and as a result of the aforesaid misrepresentation of material

   facts at the time the Defendant applied for the policy of marine insurance, a real and justiciable

   issue exists with respect to the existence of valuable rights under the terms of the policies of marine

   insurance, and a bona fide, actual and present dispute exists calling for this Court’s Declaratory

   Judgment.

                                    FOURTH CAUSE OF ACTION
                               (Breach of the Named Operator Warranty)

           49.      Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

   through 18 as if set forth fully herein.

           50.      Plaintiff’s policy states in pertinent part:

                                    9. General Conditions and Warranties

                                                     *****

                    v) It is warranted that the Scheduled Vessel will be operated only by
                    covered persons.

                                                     *****

                     “Covered person” means you, and/or any person detailed on your
                     application form which has been submitted by you and approved
                     by us, provided that person has been declared to us in writing as an
                     operator of the Scheduled Vessel.

           51.      The post-incident investigation carried out by the Plaintiff established that the

   vessel had been operated by someone other than the sole approved named operator during the

   policy period.

           52.      Defendant was therefore in direct violation of the said express warranty set forth in

   Plaintiff’s policy of marine insurance.
                                                       10
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 11 of 13



          53.      Defendant’s breach of the warranty set forth in the Plaintiff’s policy of marine

   insurance permits the Plaintiff to avoid liability for the costs of repairing or replacing the vessel as

   a result of the incident on September 1, 2019.

          54.      Notwithstanding the said breach of an express warranty and the lack of any

   coverage under the Plaintiff’s policy of marine insurance, Defendant SARL JFL, FI has made

   demand upon Plaintiff for payment of an amount equal to the full amount necessary to effect

   repairs to, or to replace, the vessel insured under the said terms of the said policy of marine

   insurance.

          55.      As a result of the breach of an express warranty and the aforesaid lack of coverage

   under the terms of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks

   this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy No.

   CSRYP/174554. Until such time as the Plaintiff is able to have its rights and responsibilities under

   the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect

   to its responsibilities and obligations under the terms of the said policy.

          56.      As a result of the Defendant’s demands for payment under the terms of the policy

   of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

   the facts and circumstances described herein, a real and justiciable issue exists with respect to the

   existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

   actual and present dispute exists calling for this Court’s Declaratory Judgment.




                                                     11
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 12 of 13



        WHEREFORE, Plaintiff demands judgment from the Court:


        (A)   Declaring that the relationship of insurer and insured does not exist between

              Plaintiff and Defendant as regards the incident of September 1, 2019 in which the

              insured vessel is alleged to have sustained damage;

        (B)   Declaring that the breach of the policy’s Hurricane Plan Warranty by the Defendant

              as described herein voids Plaintiff’s Policy No. CSRYP/174554 ab initio and

              relieves the Plaintiff from any and all liability to the said Defendant under the terms

              of the Hull & Machinery Coverage and the Third-Party Liability coverage afforded

              under the said policy of marine insurance;

        (C)   Declaring that the breach of the policy’s Named Operator Warranty as described

              herein voids Plaintiff’s Policy No. CSRYP/174554 ab initio and relieves the

              Plaintiff from any and all liability to the said Defendant under the terms of the Hull

              & Machinery Coverage and the Third-Party Liability coverage afforded under the

              said policy of marine insurance;

        (D)   Declaring that the Defendant’s misrepresentation of material facts on the

              application for marine insurance voids Plaintiff’s Policy No. CSRYP/174554 from

              its inception;

        (E)   Declaring that Plaintiff’s Policy No. CSRYP/174554 does not afford coverage to

              the Defendant for the incident of September 1, 2019 in which the insured vessel is

              alleged to have sustained damage;

        (F)   Any and all such other and further relief as the Court may deem proper and

              appropriate in the premises.
                                                 12
Case 0:20-cv-60477-WPD Document 1 Entered on FLSD Docket 03/04/2020 Page 13 of 13




   Dated:     March 4, 2020
              Fort Lauderdale, Florida

                                         GOLDMAN & HELLMAN
                                         Attorneys for Plaintiff
                                         8751 W. Broward Boulevard
                                         Suite 404
                                         Fort Lauderdale, Florida 33324
                                         Tel (954) 356-0460Fax (954) 832-0878

                                         By:    /s/ Steven E. Goldman
                                                STEVEN E. GOLDMAN, ESQ.
                                                FLA. BAR NO. 345210




                                           13
